Title: Samuel Greenhow to Thomas Jefferson, 21 November 1809
From: Greenhow, Samuel
To: Jefferson, Thomas


          
            Sir.
             
                     Richmond 
                     21st November 1809.
          
          
		  
		   
		  Your letter of the 7th Current I received on yesterday—and shall comply with your request, in keeping up the declarations or reports of your buildings, sent by Mr Dawson.—I think you have constructed a given a construction to a part of my letter of 29 May 1809, which it will hardly admit of.—I thought it my duty to inform you of some Circumstances which had occurred in Loudoun, and were certainly not calculated to advance the Institution in the public Estimation—they might also, by possibility, produce its abolition—or you might think so.—therefore, when you required Information, which should direct you in deciding whether this property should be entered for assurance; these Circumstances were not deemed by me sufficient ground on which to rest apprehensions of an abolition of the Association—Yet, I thought you ought to be made acquainted 
                     with them, as you might not think with me.—
          It is true, an Institution resting on a varying popular will—and that Will liable to be influenced by the pecuniary requisitions necessary to support that Institution, does not stand on a base which may be deemed permanent; particularly, If it has been unfortunate—if after several years experiment, it is still weak in funds.—This is the case of the M.A. Association, Yet, I have never entertained fears of its Suppression by Law; or, by the Will of its Members—If it sinks, the total want of funds to answer very extraordinary losses, will alone produce
			 it—So that—(in my opinion) Calculations as to the continuance of the Society, must depend on the present State of its funds—the probable annual Revenue—and probable  future losses & expences, estimated with a regard to past losses & expences—taking into consideration also, the increase or decrease of future hazard, arising from a change in the materials ordinarily used in erecting houses.—
          The Estimates of this Sort, which I have made, lead me to think, that the chances are in favor of this Institution, which has every thing to recommend it; except a provision to counteract fraudulent burnings—Unless some provision of that Sort be made—I do not know that it may not degenerate into a
			 public Nuisance. I think they might be effectually provided against—And have no doubt they will be.—
          
		  I think my Statement to you merits that Confidence which you are good Enough to say that you attach to it.—I intended to be candid & full in my explanation—I can not conceive that there are any motives to induce a want of Candor in my representations of this Institution—tho’ there are very powerful reasons, for the fairest & most sincere Statements of facts—If I have omitted to state any material fact to you or any other person, It has arisen from forgetfulness only.—
          
            I am with Great Respect Yrs &c
            
                  
               Samuel Greenhow.
          
        